Citation Nr: 1310499	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lung disorder, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a lung condition.  The matter has otherwise been adjudicated by the RO in Boston, Massachusetts.

A Travel Board hearing was held in April 2012 with the Veteran, his wife, D.S., and his son, R.S., in Boston, Massachusetts, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The claim was remanded in July 2012 for additional evidentiary development, and now returns to the Board for further review.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.

Notably, the Board also previously remanded a claim for entitlement to service connection for a skin disorder.  However, in a December 2012 rating decision, the Appeals Management Center (AMC) granted service connection for dermatitis and assigned a 0 percent rating effective April 15, 2008.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA Opinion

Pursuant to the July 2012 remand, the Veteran was afforded a VA examination.  The examiner was instructed to list any current lung disorder diagnosis, and provide an opinion as to whether it was at least as likely as not that any listed condition had its clinical onset during service, or was related to any in-service event, disease, or injury.   The examiner was instructed to specifically comment on the Veteran's contention that he incurred a lung disorder as a result of asbestos exposure and/or as a result of exposure to chemicals and fumes from multiple explosives.

The Veteran underwent a VA examination in July 2012.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination.  Based on these findings, the examiner diagnosed the Veteran with asthma.  She further concluded that asthma was less likely than not related to service.  She stated that the Veteran was not diagnosed with asthma until he was in his mid-thirties, well after service.  His service treatment records also contained no entries related to breathing problems.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner failed to comment on the Veteran's contentions of asbestos, chemical, and toxic fume exposure during service as specified by the July 2012 remand.  Therefore, a supplemental opinion is necessary to address this question.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

In a March 2013 brief, the Veteran's representative noted that the July 2012 VA examination did not include x-rays.  However, the Veteran's VA treatment records contain CT scans from August 2008 and July 2009, as well as x-rays from July 2010.  Therefore, a new VA examination which includes x-rays is not warranted, as the supplemental opinion obtained on remand will include a review of the claims file and be based, in part, on these recent findings.

Private Records

In the July 2012 remand, the Board noted that the Veteran testified that he was diagnosed with asthma in the late 1950's or early 1960's.  At the time, it was unclear whether he was diagnosed through VA or private treatment.  Therefore, the remand specified that the Veteran be asked to provide information pertaining to his asthma diagnosis so that the relevant records could be obtained on his behalf.

A November 2012 report of contact indicates that the Veteran stated that he had only been receiving VA treatment for about 5 or 6 years.  He also stated that he was first diagnosed with asthma in 1960 by Dr. H., a private physician.  The Veteran indicated that Dr. H. would be approximately 93 years old, and the Veteran was not sure if he was even still alive.  VA found a phone number for a Dr. H. in Grafton, Massachusetts and attempted to contact him, but there was no answer.   

As the claim must be remanded, and given the potential probative value of records generated shortly after the Veteran's separation from service, the Veteran should be afforded another opportunity to obtain records from Dr. H., or to provide the necessary information and releases to VA to obtain those records on his behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should request that the Veteran provide any medical records from 1960 related to his asthma, or that he provide information sufficient for VA to identify and request such records on his behalf, including the name and address of the treating physician, as well as dates of treatment.  If the physician indicates that such records require a signed release, the AMC/RO should secure such from the Veteran.  All attempts to obtain these records should be documented in the claims file. If the search for such records has negative results, the AMC/RO should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  Thereafter, the claims file, including a copy of this remand, should be forwarded to the examiner who conducted the July 2012 VA respiratory examination.  

The examiner should review the claims file and provide supplemental opinion as to whether the Veteran's diagnosed asthma is at least as likely as not (50 percent or greater probability) related to service.  

The examiner should specifically comment on whether the Veteran's condition is related to exposure to asbestos, as well as chemicals and fumes associated with explosions in service.  For the purposes of this opinion only, the examiner should presume that the Veteran's assertions regarding such exposure are competent and credible.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the July 2012 examiner is not available, then the claims file should be forwarded to another appropriate VA examiner, who must comply with the above instructions.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



